Citation Nr: 0800408	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E.B. 




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

According to verification from the National Personnel Records 
Center (NPRC) the decedent had service from December 1945 to 
April 1947.  He died in January 1997.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
service connection for the cause of death.  

The appellant presented testimony at a personal hearing in 
July 2007 before the undersigned.


FINDINGS OF FACT

1.  According to certification by an Office of the Municipal 
Civil Registrar, the cause of death in January 1997 was 
cardiac arrhythmia post angina, and no additional causes were 
reported.  

2.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service or to a service-connected disability nor 
may it be presumed to have been related to service.

3.  At the time of the decedent's death, he was not service-
connected for any disability.


CONCLUSION OF LAW

The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating 
decision in May 2005; and a statement of the case in May 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  As the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of death, any questions as to the appropriate effective 
date to be assigned is rendered moot.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in April 2007.  The 
claimant received additional notice in September 2007.  
However, the Board finds that the issuance of a supplemental 
statement of the case is not required because no evidence was 
received after the April 2007 supplemental statement of the 
case.  38 C.F.R. §§ 19.31, 19.37 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In May 2007, the appellant wrote that she had no 
more evidence to submit and asked that her case be forwarded 
to the Board for a decision.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, the 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war and a specified chronic disease, such 
as cardiovascular-renal disease, became manifest to a degree 
of 10 percent within one year from date of termination of 
that service, the disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2007).  

If a veteran is a former prisoner of war, atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia) shall be service connected if manifested to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active service even though there is 
no record of such disease during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 C.F.R. § 3.309(c). 

The appellant seeks service connection for the cause of her 
husband's death.  She contends that his heart disease began 
in service and that he had symptoms of chronic heart disease 
after service.  As shown on the certification by the Office 
of the Municipal Civil Registrar, the cause of death was 
cardiac arrhythmia post angina, and no additional causes were 
reported.  

At the time of the decedent's death, he was not service-
connected for any disability. 

In response to a request for service medical records, NPRC 
stated in February 2005 that no service medical records or 
reports from the surgeon general's office were located.  NPRC 
indicated that any service medical records would have been 
destroyed in a fire at their facility.  The appellant also 
submitted a copy of a September 2005 response to her inquiry 
that the records were not in the files.  NPRC stated that if 
the records were there on July 12, 1973, they would have been 
in the area that suffered the most damage in the fire on that 
date and may have been destroyed.  

The Board has a heightened duty to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).  The caselaw does not lower the 
legal standard for proving a claim for service connection but 
rather increased the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

After review of the record, entitlement to service connection 
for cause of death on a direct or presumptive basis is not 
shown.  As discussed above, service medical records are not 
available.  The Board notes that in the appellant's initial 
application she did not claim that the decedent's death was 
related to his service.  Medical records have not been 
submitted regarding the decedent's heart condition.  The 
evidence of record does not show that the decedent developed 
a heart condition in service or any cardiovascular-renal 
disease that manifested to 10 percent disabling within the 
first year after separation from service.  In addition, the 
evidence does not show, nor does the appellant contend, that 
the decedent had been a prisoner of war.  Therefore 
entitlement to service connection for a heart condition 
diagnosed as arrhythmia is not warranted on a presumptive 
basis for a former prisoner of war.  

A former comrade and close friend of the decedent wrote in 
June 2006 that he knew that after discharge from the 
Philippine Scout Army in April 1947, the decedent had a 
chronic heart disease that caused his death and that his 
sickness was a direct result of his service in the Army.  

The appellant testified in July 2007 that she and the 
decedent were married in May 1948 after he was discharged 
from service.  The decedent suffered for four years prior to 
his death in January 1997.  She was unable to recall when he 
was first treated for a heart condition but it had been a 
long time earlier.  

The Board has carefully considered the statements of the 
appellant and a friend.  The Board finds that they are 
competent, as lay persons, to report that as to which each 
has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, they are not competent to offer a medical 
opinion as to cause or etiology of the decedent's death, as 
there is no evidence of record that either has specialized 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The statements of the appellant and a 
friend are not competent medical evidence as to a nexus 
between the decedent's death and his service, or to 
symptomatology since service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of death.  There is no 
probative, competent medical evidence of record linking the 
decedent's death to service or to a disease or injury 
incurred in service.  No probative, competent medical 
evidence exists of a relationship between a heart condition 
and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

The Board finds that entitlement to service connection for a 
heart disability is not shown on a direct or presumptive 
basis.  Therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable, and that service connection is not 
warranted for the cause of the veteran's death.  The Board 
finds that the preponderance of the evidence is against that 
claim and that the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


